Case: 13-30325       Document: 00512407038         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013

                                     No. 13-30325                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



LLOYD J. DANIEL,

                                                  Plaintiff - Appellant
v.

ALLSTATE INSURANCE COMPANY,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2933


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*


       The judgment of the district court is affirmed for the reasons given by the
court on March 6, 2013. Plaintiff on September 10, 2012 was given the 90 day
notice of termination on December 31, 2013. The prior notice was rescinded and
had no other effect.


       AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.